Citation Nr: 1520672	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  07-25 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1952 to July 1958.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.    

The Veteran requested a Board hearing in his August 2007 VA Form 9.  However, in a subsequent communication received in November 2010, he withdrew this request.  38 C.F.R. § 20.704(e) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected low back disability does not result in unfavorable ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes (DCs) 5021, 5235-5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letter sent to the Veteran in October 2005.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records as well as private treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in October 2005, August 2007, October 2009, and July 2012.  These opinions describe the Veteran's disability, reflect a thorough consideration of the relevant history, and provide adequate rationale for the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

As to claims of entitlement to an increased evaluation, as opposed to a higher initial evaluation, "the relevant temporal focus . . . is on the evidence concerning the state of the disability from the period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, at 509 (2007).   This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date. 38 U.S.C.A. § 5110 (b) (2) (West 2014).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).  The factors of joint disability include more movement than normal, less movement than normal, weakened movement, incoordination, excess fatigability, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45 (2014).  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Low back disability

The Veteran's service-connected low back syndrome, lumbar myositis, has been rated by the RO under the provisions of DC 5021, which pertain to myositis.  Myositis is rated according to limitation of motion of the affected part, which is the spine in this case.   Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (DCs 5235 to 5243).  Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  The Board notes that service connection is in effect for right lower extremity radiculopathy, evaluated as 20 percent disabling, and left lower extremity radiculopathy, evaluated as 20 percent disabling.

Note (1) instructs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The Veteran's low back disability is currently evaluated as 40 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine.  Initially, the Board notes that the Veteran has not been diagnosed with intervertebral disc syndrome (IVDS) in any of the examination reports or private treatment records.  As such, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not applicable, and the Veteran's low back disability may only be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  The Veteran filed a claim for an increased disability rating in August 2005. 

A March 2005 letter from Dr. J.F.I., a private physician, is the earliest record that documents the Veteran's low back disability during the claim and appeal period.   In the letter, Dr. J.F.I. describes the Veteran's back as having severe tenderness in the dorsolumbar muscles.  He noted that lumbar flexion was limited to 30 degrees and extension was limited 5 degrees.  Low back pain that radiated to the legs was a symptom as well.  

Shortly after the Veteran filed his claim, VA afforded him an examination in October 2005.  Presenting, the Veteran complained of increased intensity of low back pain, decreased range of motion, sharp radiating pain and numbness in the lower extremities.  Using a goniometer, the examiner measured the Veteran's range of motion values of his lumbar spine.  The resulting values revealed forward flexion at 60 degrees, extension at 7 degrees, lateral right and left bending at 20 degrees, and right and left rotation at 30 degrees.  The examiner supplied the same values when prompted to state the point at which pain began during testing.  Range of motion was additionally limited by pain, but not by fatigue, weakness, or lack of endurance on repetitive-use of the low back.  There was tenderness on palpation and spasm of the L5-S1 paravertebral muscles, but the examiner found no guarding or abnormal spinal contour as a result of the spasms.  The examiner found no ankylosis of the thoracolumbar spine.  He also denied other postural abnormalities, fixed deformities, or abnormalities of the musculature of the back.   The examiner provided a diagnosis of chronic lumbosacral strain and myositis.  

X-rays taken of the lumbar spine in June 2006 at a private imaging center revealed lumbar dextroscoliosis and advanced degenerative changes in the lumbar spine.  Subsequently, Dr. J.F.I. submitted another letter on behalf of the Veteran in July 2006.  He reported severe low back pain that radiated to the legs with numbness, paresthesias, and weakness of the leg.  Unlike his previous letter, however, Dr. J.F.I. indicated that the Veteran had an ankylosed spine.

VA provided another examination for the Veteran's spine in August 2007.  Symptoms included fatigue, decreased motion, stiffness, weakness, spasms, and pain in the low back area.  The examiner reported leg weakness and unsteadiness, and he also reported severe flare-ups that occurred 3 to 4 times per week, reportedly lasting for hours.  Ankylosis of the thoracolumbar spine was explicitly denied.  Measuring the range of motion values for the thoracolumbar spine, the examiner found that range of motion for forward flexion ended at 50 degrees with no pain.  The examiner also denied additional loss of motion on repetitive-use of the low back.  Extension ended at 5 degrees with pain between 0 and 5 degrees.  Right and left lateral flexion ended at 20 degrees with pain beginning at 10 degrees.  Right and left lateral rotation ended at 20 degrees with pain beginning at 10 degrees.  

The examiner commented that the Veteran was not employed and that his low back condition prevented the Veteran from doing chores, shopping, and sports.  It also severely restricted exercise, traveling, dressing, and grooming.  The examiner commented that the Veteran could not work as a mailman (which was his previous occupation) due to his low back condition.  Concluding, the examiner found that work would be restricted to a light duty administrative job with no pushing, pulling, lifting, carrying objects, and prolonged sitting or standing.  

Subsequent x-ray images taken of the Veteran's lumbosacral spine in April 2009 revealed straightening of the lordotic curvature, narrowing of the intervertebral space at L3-4, L4-5, and L5-S1 segments.  The images also revealed osteoarthritis of the apophyseal joints, and dextroscoliosis of the lumbar spine. 

The Veteran attended another VA examination in October 2009.  Forward flexion ended at 15 degrees, extension at 10 degrees, left and right lateral flexion at 15 degrees, and left and right lateral rotation at 15 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion.  Flexion ended at 10 degrees after repetitive motion, extension ended at 5 degrees. The examiner also denied that the Veteran had ankylosis of the thoracolumbar spine.  The examiner dismissed J.F.I.'s report of ankylosis of the lumbar spine in previous records, explaining that there is no MRI or radiographic evidence of ankylosis of the lumbar spine.  The examiner relied on the radiographic images submitted by private treatment providers for this opinion.  In crafting his opinion and report, the examiner interviewed the Veteran and conducted an intensive review of the record.  

Next, x-rays taken of the lumbar spine in December 2010 at a private imaging clinic reveal the same findings as the images taken in April 2009.  Subsequently, Dr. J.F.I. submitted another letter on behalf of the Veteran in March 2011.  Like before, Dr. J.F.I. noted that lumbar flexion was limited to 30 degrees.  He also asserted that the Veteran had an ankylosed spine.  One year later, in a March 2012 letter, Dr. J.F.I. asserted that the Veteran's lumbar flexion was limited to 20 degrees and lateral flexion was limited at 10 degrees.  He noted an ankylosed spine as well.  

VA afforded yet another examination for the Veteran's spine in July 2012.  The examiner indicated he reviewed the claims file.  Initial range of motion measurements revealed forward flexion ending at 40 degrees with pain beginning at 10 degrees.  Extension ended at 5 degrees with pain beginning at 0 degrees.  Right and left lateral flexion ended at 15 degrees with pain, and right and left lateral rotation ended at 15 degrees with pain.  Repetitive-use testing revealed the same values as the initial range of motion measurements.  The examiner did not indicate that the Veteran had ankylosis of the spine.  

Last, in a March 2014 note, Dr. J.F.I. provided his assessment of the Veteran's lower back, describing the disability as severe low back pain radiating to legs with numbness and paresthesias and weakness of the leg.  Deviating from his previous letters on behalf of the Veteran, Dr. J.F.I. did not comment on whether there was ankylosis present in the Veteran's spine.  

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 40 percent for a low back disability.  The Board notes that General Rating Formula used to assign this evaluation applies with or without symptoms such as pain.  DeLuca and associated regulations do not apply because a 40 percent evaluation is the maximum allowable disability rating for limitation of motion of the thoracolumbar spine.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  A higher rating is not warranted unless there is ankylosis present.  

Regarding ankylosis, the Board is aware of Dr. J.F.I.'s letters from July 2006, March 2011, and March 2012 relating to the presence of ankylosis in the Veteran's spine.  However, the Board finds the VA examinations of record from October 2005, August 2007, October 2009, and July 2012, to be the most probative evidence of record pertaining to the question of whether the Veteran has ankylosis of the spine.  This is because the examination reports reflect a thorough and detailed review of the Veteran's record, as well as an interview and physical examination of the Veteran.  The VA examiners also reviewed radiographic testing results regarding the Veteran's spine.  Specifically, the October 2009 opinion discusses Dr. J.F.I.'s July 2006 report of ankylosis and directly refutes the report by citing to radiographic findings of record.  The detail of the VA examinations is part of the more compelling reasoning on the part of the examiners when compared to the other evidence, and this more compelling reasoning makes the examiners' opinions more probative as to whether the Veteran has ankylosis of the spine.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).  

Conversely, while Dr. J.F.I. did assert that the Veteran had an ankylosed spine in the letters from July 2006, March 2011, and March 2012, such comments were absent from the rest of his letters submitted on behalf of the Veteran.  Further, his opinions did not provide rationale for a finding of ankylosis.  Accordingly, the Board finds the opinions reflected in the VA examinations of record, which find that the Veteran does not have ankylosis of the spine, to be the most probative evidence with regard to that question.  
	
Therefore, a disability rating in excess of 40 percent based on limitation of motion or ankylosis under the General Rating Formula for Diseases and Injuries of the Spine cannot be assigned at any point during the period on appeal.  As noted above, the Veteran does not have a diagnosis of IVDS and, therefore, this is the only rating formula that may be used in deciding this claim. 

Notwithstanding the above discussion, an increased evaluation for the low back disability could be granted if it were demonstrated that the particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with the Veteran's employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  The Board has therefore considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242 (2008).

However, the manifestations of the disability are not found to be in excess of those contemplated by the currently assigned rating, there is no showing of marked interference with the Veteran's employment, and the evidence does not reflect hospitalizations for the Veteran's low back disability.  The Board acknowledges the Veteran is currently unemployed.  However, the VA examiners of record are unanimous in agreeing that the Veteran's low back disability does not represent a marked interference with the Veteran's employment, as they contain opinions that explain the Veteran could work in a light administrative capacity.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board notes that a total rating based on individual unemployability due to service-connected disabilities was denied by the RO in a September 2014 rating decision.

The Board further finds no evidence of an exceptional disability picture in regard to the low back disability.  The Veteran has not required any hospitalization for the disability; nor has he required any extensive treatment.  The appellant has not offered any objective evidence of any symptoms due to the low back disability that would render impractical the application of the regular schedular standards.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is also not warranted with respect to this claim.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) (when evaluating an increased rating claim, it is well-established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own).

In this case, the reported symptomatology of the Veteran's low back disability fits squarely within the relevant rating scheme.  The rating criteria contemplate not only the Veteran's symptoms but the severity of his lower back disability.  For these reasons, referral for extraschedular consideration is not warranted.

Accordingly, the Board finds that the claim of entitlement to a disability rating in excess of 40 percent for a low back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 40 percent for a low back disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


